DETAILED ACTION

This communication is in response to applicant’s remark which is filed April 6, 2021 by a Request for Continued Examination on March 2, 2022.
 
Claims 14, 16 and 18 has been cancelled.   
Claims 1-13, 15, 17 and 19-20 are now pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Advisory Action. Because this application is eligible for continued examination under 37 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous action is withdrawn pursuant to 37 CFR 1.114. The submission filed on March 2, 2022, has been entered.
Applicant requested to schedule and/or conduct an interview on December 6, 2021.  The examiner has been contacted Michael J. Tarapane (Reg. No 57,633) for the interview. Furthermore, Examiner left a message on September 12, 2022, however, no response have been received.
Response to Arguments
 
Applicant’s remark and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C § 103(a) as discussed below.  Applicant's remark and argument with respect to the pending claims 1-13, 15, 17 and 19-20, filed January 20, 2021, have been fully considered but they are not persuasive for at least the following reasons. 

In response to Applicant's argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection. The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant's disclosure in all aspects. In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and meanings, which are broader than Applicant's disclosure, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill- Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003). The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.
On page 6, Applicant's arguments with respect to the invention in Mackenzie et al. does not teach or suggest that at least one antenna is used for both encoding and scanning is not persuasive. 
As defined by claim 1, the system for tracking an inventory within an asset of Mackenzie et al. include each of the one or more assets 14 may be equipped with one or more RFID readers 20 and a plurality of antennas 22 coupled to the one or more RFID readers 20 for tracking inventories within the asset 14. The plurality of antennas 22 may be placed at a plurality of locations within the asset 14. In one embodiment, the plurality of antennas 22 are placed evenly within the asset 14.  It should be noted that any antenna design may be employed via the system 10 such as discrete antennas or one antenna with multiple segments that can be activated independently. The plurality of antennas 22 are adapted to receive responses from one or more RFID tags 24 within range upon being activated by the RFID readers 20 and relay the responses to the corresponding RFID readers 20 (column 3 lines 50 to 65; see Figure 1).  Four antennas 22 are coupled to an RFID reader 20. The reader 20 activates and queries each antenna 22, which reads the RFID tags 24 that are within range. After querying the four antennas 22, the reader 20 sends the results (response data) to the monitoring station 12 directly or through the hub.  The four antennas 22 position side-by-side on the top surface within the interior (i.e. a first and second antennae position side-by-side on the same surface within the interior of the enclosure such that at least one antenna is used for both encoding and scanning) (column 5 line 66 to column 6 lines 17; see Figure 2).  
The RFID reader 20 upon receiving request activates the plurality of antennas 22 in turn (one at a time) for a specified period of time (e.g., for 1 second or for 1.3 seconds) via an activation signal. Each of the antennas 22 upon being activated emits radio frequency (RF) signals 32. The RFID tag 24 attached to the inventory 16 receives the RF signal 32 and responds back with rf signal 33 comprising its unique identification code (i.e. such that at least one antenna is used for scanning).  The plurality of antennas 22 receive the response 33 from RFID tags within range and relay it to the RFID reader 20, which further relays the response data (RFID data) to the monitoring station 12 over a wireless or satellite communication network directly or through the hub (not shown). The monitoring station 12 may then analyze the response to determine the presence and the location of the RFID tag 24 (if present) (i.e. such that at least one antenna is used for encoding) (column 5 lines 28 to 65; see Figure 2) in order to provide a technique for tracking and/or monitoring inventories in an automated, efficient, accurate and cost-effective fashion from their point of shipment to their point of delivery.
Clearly, the intended purpose of the first and second antennae is to activating and querying the RFID tag and receive the response from RFID tag within range and relay the unique identification code to the RFID reader.  Therefore, Mackenzie et al. disclose a first and second antennae position side-by-side on the same surface within the interior of the enclosure such that at least one antenna is used for both encoding and scanning as recited in the claim 1.

In response to Applicant's argument that Payne is not from the same field of endeavor as proposed in the office action. The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
In the same field of RFID antennas, Payne discloses an apparatus wherein antennae are oriented in a crossed configuration (Paragraph 0007; cross dipole antenna, first arm, second arm phase shifts of 45, 135, 225, 315 degrees). Furthermore, Payne discloses using the cross diple antenna can be used in a variety of applications such as any electronic devices or portable or hand-held computers (page 6; paragraph 0061; see Figures 10).
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to have modified the teachings of Matsen et al. to incorporate the teachings of Payne to include encoding RFID tags and an antenna to emit and encoding signal within the interior of the enclosure and the first and second antenna that are oriented in a crossed configuration. Doing so would be beneficial for tracking which items have been read and help to sort items when there are a plurality of RFID tagged items moving through a system and positioning the antennas in a crossed configuration as disclosed by Payne would be beneficial for reasons of better coverage and omnidirectionality as disclosed by Payne.

Since no substantial amendments have been made and the Applicant's arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action. Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action. 

   Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

   
Claims 1, 2, 4, 6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsen et al. (US 8,384,521) in view of Mackenzie et al. (US# 7,928,844).

 Referring to claim 1, Matsen et al. disclose a high density read chamber for scanning a plurality of RFID tagged items, comprising (Abstract, Column 2, lines 36-52; system for scanning RFID tags on objects, baggage or group of items), comprising:
an enclosure including an upper surface, a lower surface, and a sidewall extending between the upper and lower surfaces to define an interior of the enclosure (Figure 1, 2, Column 3, lines 55-67) (i.e. an enclosure with a top wall, two sidewalls extending between a top and bottom wall, and bottom wall shown in figures 1 and 2 and described);
an access associated with at least one of the upper surface, the lower surface, and the sidewall and configured to be at least partially opened to access the interior of the enclosure from an outside location (Figure 1, 2, Column 5, lines 15-20) (i.e. enclosed environment created by structure, reflective curtains located at openings 214 and 216, access openings shown in figures);
a plurality of antennae positioned within the interior of the enclosure (Figure 1, 2; column 2, lines 36-67) (i.e. reader panels 112 shown in figure and described, reader panel may include antenna, transmits signal to and receives signal from RFID tag, RFID tags receive signals, i.e. antenna, multiple reader panels 112) (which may include antennas, i.e. multiple antennae) shown in similar configurations in figures 1 and 2); and
an RFID reader configured to receive signals from and/or transmit signals to the multiple antennae (Figure 1, 2, Column 2, lines 53-67) (i.e. reader panels 112 shown in figure and described, reader panel may include antenna, transmits signal to and receives signal from RFID tag),
wherein the at least one antenna is configured to emit a scanning signal within the interior of the enclosure (figure 1, 2, Column 2, lines 36-67) (i.e. RFID reader panels (which include an antenna) transmit radio signals to be received by RFID tags, RFID tags transmit response) and at least a portion of at least one of the upper surface, the lower surface, and the sidewall includes a signal-reflective material facing the interior of the enclosure) (Column 2, lines 36-67, Column 3, lines 1-12, Column 4, lines 50-65), structure 104 includes a reflective interior, sidewall curtains reflective, interior of structure made of reflective materials), and 
the chamber stores data and ends scanning procedure (Column 3, lines 1-36, Claim 1; structure with reader panels is coupled to server, operator terminal/computing device, and database, data from structure/RFID panels is stored in computing device database, structure reads RFID and may direct baggage to another structure, sending baggage to another structure corresponds to ending scanning procedure).
Matsen et al. does not explicitly disclose that a first and second antennae position side-by-side on the same surface within the interior of the enclosure such that at least one antenna is used for both encoding and scanning.
In the same field of identifying tagged items in an enclosed space, Mackenzie et al. disclose each of the one or more assets 14 may be equipped with one or more RFID readers 20 and a plurality of antennas 22 coupled to the one or more RFID readers 20 for tracking inventories within the asset 14 as will be described in greater detail below. The plurality of antennas 22 may be placed at a plurality of locations within the asset 14. In one embodiment, the plurality of antennas 22 are placed evenly within the asset 14. It should be noted that any antenna design may be employed via the system 10 such as discrete antennas or one antenna with multiple segments that can be activated independently. The plurality of antennas 22 are adapted to receive responses from one or more RFID tags 24 within range upon being activated by the RFID readers 20 and relay the responses to the corresponding RFID readers 20 (column 3 lines 50 to 65; see Figure 1).  Four antennas 22 are coupled to an RFID reader 20. The reader 20 activates and queries each antenna 22, which reads the RFID tags 24 that are within range. After querying the four antennas 22, the reader 20 sends the results (response data) to the monitoring station 12 directly or through the hub.  The four antennas 22 position side-by-side on the top surface within the interior (i.e. a first and second antennae position side-by-side on the same surface within the interior of the enclosure such that at least one antenna is used for both encoding and scanning) (page 5 lines 66 to column 6 lines 17; see Figure 2) in order to provide a technique for tracking and/or monitoring inventories in an automated, efficient, accurate and cost-effective fashion from their point of shipment to their point of delivery.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using a plurality of antennas on top of the trailer that is used for both send a radio frequency signals to and to receive corresponding wireless response signals back from the RFID tag that are in the trailer taught by Mackenzie et al. with the one or more RFID reader panels transmit radio signals to the RFID tag for reading the data stored in the RFID tag of Matsen et al. because using a plurality of antennas on top of the trailer that is used for both send a radio frequency signals to and to receive corresponding wireless response signals back from the RFID tag that are in the trailer would provide more accurate for reading the response from the RFID tag for tracking and monitoring inventories in the automated tracking system.

Regarding Claim 2, Matsen et al. in view of Mackenzie et al. disclose the high density read chamber of claim 1, wherein the antenna is associated with the upper surface of the enclosure (Matsen et al., Figure 1, 2, Column 2, lines 36-67; reader panel includes antenna, reader panel 112 shown in figures on upper surface of enclosure).

Regarding Claim 4, Matsen et al. in view of Mackenzie et al. disclose the high density read chamber of claim 1, Mackenzie et al. disclose each of the one or more assets 14 may be equipped with one or more RFID readers 20 and a plurality of antennas 22 coupled to the one or more RFID readers 20 for tracking inventories within the asset 14 (column 3 lines 50 to 65; page 5 lines 66 to column 6 lines 17; see Figures 1 and 2).
 
Regarding Claim 6, Matsen et al. in view of Mackenzie et al. disclose the high density read chamber of claim 1, further comprising a user interface associated with the RFID reader (Matsen et al., Column 3, lines 10-20; RFID reader panels are coupled to a server which is coupled to an operator terminal).

Regarding Claim 9, Matsen et al. in view of Mackenzie et al. disclose the high density read chamber of claim 1, wherein the upper surface, the lower surface, and the sidewall are formed of a signal-reflective material (Matsen et al., Column 2, lines 36-67, Column 3, lines 1-12, Column 4, lines 50-65, Column 5, lines 5-10; structure 104 includes a reflective interior, sidewall curtains reflective, interior of structure made of reflective materials, reflective nature of structure reflects radio signals).

Claims 3, 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsen et al. (US 8,384,521) in view of Mackenzie et al. (US# 7,928,844) as applied to claim 1, and further in view of Schkolnick et al. (Patent No. US 5,729,697).

Regarding Claim 3, Matsen et al. in view of Mackenzie et al. disclose the high density read chamber of claim 1, however, Matsen et al. and Mackenzie et al. did not explicitly disclose wherein the at least one antenna is a dipole-type antenna.
In the same field of read chambers for tracking objects, Schkolnick et al., discloses a read chamber wherein the antenna is a dipole-type antenna (Column 7, lines 60-67, figure 5B; dipole antennas) in order to provide maximum in phase reflection of the card signal from the shield to the interior volume of the card.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to have modified the combination of teachings of Matsen et al. and Mackenzie et al. to incorporate the teachings of Schkolnick et al. to include dipole antennas. Doing so is a known way of object tracking as disclosed by Schkolnick et al. and would allow signals to be received by the antennas in any direction within the interior volume of the structure as disclosed by Schkolnick et al. (Column 7, lines 60-67, figure 5B; dipole antennas positioned in any direction).

Regarding Claim 5, Matsen et al. in view of Mackenzie et al. disclose the high density read chamber of claim 4, wherein the antennae are associated with the upper surface of the enclosure and (Matsen et al., Figure 1, 2, Column 2, lines 36-67; reader panel includes antenna, reader panel 112 shown in figures on upper surface of enclosure), but does not explicitly disclose wherein the antennae are dipole-type antennae.
In the same field of read chambers for tracking objects, Schkolnick et al., discloses wherein the antennae are dipole-type antennae (Column 7, lines 60-67, figure 5B; dipole antennas).
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to have modified the combination of teachings of Matsen et al. and Mackenzie et al. to incorporate the teachings of Schkolnick et al. to include dipole-type antennae for scanning and tracking items. Incorporation of the dipole antennae is a known way of object tracking as disclosed by Schkolnick et al. and would allow signals to be received by the antennas in many directions within the interior volume of the structure as disclosed by Schkolnick et al. (Column 7, lines 60-67, figure 5B; dipole antennas positioned in any direction).

Regarding Claim 7, Matsen et al. in view of Mackenzie et al. disclose the high density read chamber of claim 6, Matsen et al. and Mackenzie et al. does not explicitly disclose a chamber wherein the user interface comprises a touchscreen.
In the same field of read chambers for tracking objects, Schkolnick et al., discloses a read chamber wherein the user interface comprises a touchscreen (Column 10, lines 42-67-Column 11, lines 1-20; pressing a soft button on the display 525) in order for the customer to input queries.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to have modified the combination of the teachings of Matsen et al. and Mackenzie et al. to incorporate the teachings of Schkolnick et al. to include a user interface comprising a touchscreen. Doing so would be beneficial for allowing a user or operator to provide input to the system and to customize an RFID reading system depending on which tasks the system is performing.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsen et al. (US 8,384,521) in view of Mackenzie et al. (US# 7,928,844) as applied to claim 6, and further in view of Broussard (PG Pub No. US 2007/0126578).

Regarding Claim 8, Matsen et al. in view of Mackenzie et al. disclose the high density read chamber of claim 6, but does not disclose a read chamber further comprising a barcode reader associated with the user interface.
In the same field of high density read chambers, Broussard discloses a read chamber further comprising a barcode reader associated with the user interface (Paragraph 0113-0123; SKU or LPN barcodes are scanned to acquire computer readable information).
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to have modified the combination of the teachings of Matsen et al. and Mackenzie et al. to incorporate the teachings of Broussard to include a barcode reader associated with the user interface. Doing so would be beneficial in the event that the item is not aligned properly with an RFID reader it would allow the item to be scanned by the barcode system for tracking as disclosed by Broussard.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsen et al. (US 8,384,521) in view of Mackenzie et al. (US# 7,928,844) as applied to claim 1, and further in view of Frosch et al. (PG Pub No. US 2012/0075074).

Regarding Claim 10, Matsen et al. in view of Mackenzie et al. disclose the high density read chamber of claim 1, but does not disclose a chamber wherein the upper surface, the lower surface, and the sidewall are formed of stainless steel.
In the same field of RFID reading apparatus, Frosch et al. discloses a chamber wherein the upper surface, the lower surface, and the sidewall are formed of stainless steel (Paragraph 0051, 0077; stainless steel enclosure).
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to have modified the combination of the teachings of Matsen et al. and Mackenzie et al. to include a chamber made of stainless steel. Doing so is a known way of providing a reflective chamber surface, which is one of the goals of Matsen et al. (Column 2, line 40, Column 4, lines 50-65).

Claims 11, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsen et al. (US 8,384,521) in view of Payne (PG Pub No. US 2011/0025569), in view of Mackenzie et al. (US# 7,928,844), in view of Watt et al. (Pub. No. US 2013/0057390) and in view of Broussard (US# 7,602,288).

Regarding Claim 11, Matsen et al. discloses a high density read chamber and a plurality of RFID tagged items, comprising (Abstract, Column 2, lines 36-52; system for scanning RFID tags on objects, baggage or group of items), comprising:
an enclosure including an upper surface, a lower surface, and a sidewall extending between the upper and lower surfaces to define an interior of the enclosure (Figure 1, 2, Column 3, lines 55-67, Claim 1; an enclosure with a top wall, two sidewalls extending between a top and bottom wall, and bottom wall shown in figures 1 and 2 and described);
a door capable of opening and closing as an access associated with at least one of the upper surface, the lower surface, and the sidewall and configured to be at least partially opened to access the interior of the enclosure from an outside location (Figure 1, 2, Column 5, lines 15-42; enclosed environment created by structure, reflective fabric curtains located at openings 214 and 216, access openings shown in figures);
one or more RFID reader panels (112) (i.e. a first and second antenna positioned within the interior of the enclosure and the first and second antenna are associated with the upper surface of the enclosure) (Figure 1, 2, Column 2, lines 36-67; column 3 lines 23 to 36; reader panels 112 shown in figure and described, reader panel may include antenna, transmits signal to and receives signal from RFID tag, RFID tags receive signals, i.e. antenna, multiple reader panels 112 shown in figures 1 and 2, i.e. first and second antenna are associated with the upper surface of the enclosure 104); and 
an RFID reader configured to receive signals from and/or transmit signals to the first and second antenna (Figure 1, 2, Column 2, lines 53-67; reader panels 112 shown in figure and described, plurality of reader panels 112 may include antenna, transmits signal to and receives signal from RFID tag),
wherein at least a portion of at least one of the upper surface, the lower surface, and the sidewall includes a signal-reflective material facing the interior of the enclosure (Column 2, lines 36-67, Column 3, lines 1-12, Column 4, lines 50-65; structure 104 includes a reflective interior, sidewall curtains reflective, interior of structure made of reflective materials).
However, Matsen et al. did not explicitly disclose wherein the first and second antenna are oriented in a crossed configuration.
In the same field of RFID antennas, Payne discloses an apparatus wherein antennae are oriented in a crossed configuration (Paragraph 0007; cross dipole antenna, first arm, second arm phase shifts of 45, 135, 225, 315 degrees). 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to have modified the teachings of Matsen et al. to incorporate the teachings of Payne to include encoding RFID tags and an antenna to emit and encoding signal within the interior of the enclosure and the first and second antenna that are oriented in a crossed configuration. Doing so would be beneficial for tracking which items have been read and help to sort items when there are a plurality of RFID tagged items moving through a system and positioning the antennas in a crossed configuration as disclosed by Payne would be beneficial for reasons of better coverage and omnidirectionality as disclosed by Payne.
Matsen et al. and Payne did not explicitly disclose that a first and second antennae position side-by-side on the same surface within the interior of the enclosure such that at least one antenna is used for both encoding and scanning.
In the same field of identifying tagged items in an enclosed space, Mackenzie et al. disclose each of the one or more assets 14 may be equipped with one or more RFID readers 20 and a plurality of antennas 22 coupled to the one or more RFID readers 20 for tracking inventories within the asset 14 as will be described in greater detail below. The plurality of antennas 22 may be placed at a plurality of locations within the asset 14. In one embodiment, the plurality of antennas 22 are placed evenly within the asset 14. It should be noted that any antenna design may be employed via the system 10 such as discrete antennas or one antenna with multiple segments that can be activated independently. The plurality of antennas 22 are adapted to receive responses from one or more RFID tags 24 within range upon being activated by the RFID readers 20 and relay the responses to the corresponding RFID readers 20 (column 3 lines 50 to 65; see Figure 1).  Four antennas 22 are coupled to an RFID reader 20. The reader 20 activates and queries each antenna 22, which reads the RFID tags 24 that are within range. After querying the four antennas 22, the reader 20 sends the results (response data) to the monitoring station 12 directly or through the hub.  The four antennas 22 position side-by-side on the top surface within the interior (i.e. a first and second antennae position side-by-side on the same surface within the interior of the enclosure such that at least one antenna is used for both encoding and scanning) (column 5 line 66 to column 6 lines 17; see Figure 2) in order to provide a technique for tracking and/or monitoring inventories in an automated, efficient, accurate and cost-effective fashion from their point of shipment to their point of delivery.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using a plurality of antennas on top of the trailer that is used for both send a radio frequency signals to and to receive corresponding wireless response signals back from the RFID tag that are in the trailer taught by Mackenzie et al. with the one or more RFID reader panels transmit radio signals to the RFID tag for reading the data stored in the RFID tag of Matsen et al. in view of Payne because using a plurality of antennas on top of the trailer that is used for both send a radio frequency signals to and to receive corresponding wireless response signals back from the RFID tag that are in the trailer would provide more accurate for reading the response from the RFID tag for tracking and monitoring inventories in the automated tracking system.
Matsen et al., Payne and Mackenzie et al. did not explicitly disclose where the user interface is configured to initiate an encoding procedure.
In the same field of high density read chambers, Watt et al. discloses that the user interface is configured to initiate an encoding procedure (page 2 paragraph 0024; The software application produces a user interface (e.g., text, graphical) through which the user can interact with the transceiver module 14 and thereby communicate with the RFID tags 20, for example, to select and enter commands, such as changes to settings of the RFID tag, and to receive responses from the RFID tags 20, for example, retrieved sensor data).
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to have modified the combination of the teachings of Matsen et al., Payne and Mackenzie et al. to incorporate the teachings of Watt et al. to include the user interface is configured to initiate an encoding procedure. Doing so would be beneficial in the event that the user can interact with the transceiver module to select and enter commands to retrieve sensor data manually in the tracking and monitoring RFID system as disclosed by Watt et al.
Matsen et al., Payne, Mackenzie et al. and Watt et al. did not explicitly disclose a read chamber further comprising a barcode reader associated with the user interface.
In the same field of high density read chambers, Broussard discloses that a barcode reader associated with the user interface (column 10 lines 58 to column 11 line 7; SKU or LPN barcodes are scanned to acquire computer readable information on a corresponding product).
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to have modified the combination of the teachings of Matsen et al., Payne, Mackenzie et al. and Watt et al. to incorporate the teachings of Broussard to include the barcode reader associated with the user interface. Doing so would be beneficial in the event that the item is not aligned properly with an RFID reader it would allow the item to be scanned by the barcode system for tracking as disclosed by Broussard.

Regarding Claim 12, the combination of Matsen et al., Payne, Mackenzie et al., Watt et al. and Broussard disclose the high density read chamber of claim 11, wherein the first and second antenna is associated with the upper surface of the enclosure (Matsen et al., Figure 1, 2, Column 2, lines 36-67; column 3 lines 23 to 30; see Figures 1 and 2; reader panel includes antenna, reader panel 112 shown in figures on upper surface of enclosure).

Regarding Claim 19, the combination of Matsen et al., Payne, Mackenzie et al., Watt et al. and Broussard disclose the high density read chamber of claim 11, wherein the upper surface, the lower surface, and the sidewall are formed of a signal-reflective material (Matsen et al., Column 2, lines 36-67, Column 3, lines 1-12, Column 4, lines 50-65, Column 5, lines 5-10; structure 104 includes a reflective interior, sidewall curtains reflective, interior of structure made of reflective materials, reflective nature of structure reflects radio signals).
	
Claims 13, 15 and  17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsen et al. (US 8,384,521) in view of Payne (PG Pub No. US 2011/0025569), in view of Mackenzie et al. (US# 7,928,844), in view of Watt et al. (Pub. No. US 2013/0057390) and in view of Broussard (US# 7,602,288) as applied to claim 11, and further in view of Schkolnick et al. (Patent No. US 5,729,697).

Regarding Claim 13, the combination of Matsen et al., Payne, Mackenzie et al.,  Watt et al. and Broussard disclose the high density read chamber of claim 11, however, Matsen et al., Payne, Mackenzie et al., Watt et al. and Broussard did not explicitly disclose wherein the at least one antenna is a dipole-type antenna.
In the same field of read chambers for tracking objects, Schkolnick et al., discloses a read chamber wherein the antenna is a dipole-type antenna (Column 7, lines 60-67, figure 5B; dipole antennas).
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to have modified the combination of teachings of Matsen et al., Payne, Mackenzie et al., Watt et al. and Broussard to incorporate the teachings of Schkolnick et al. to include dipole antennas. Doing so is a known way of object tracking as disclosed by Schkolnick et al. and would allow signals to be received by the antennas in any direction as disclosed by Schkolnick et al. (Column 7, lines 60-67, figure 5B; dipole antennas positioned in any direction).

 Regarding Claim 15, the combination of Matsen et al., Payne, Mackenzie et al., Watt et al. and Broussard disclose the high density read chamber of claim 11, wherein the first and the second antenna are dipole-type antennae (Schkolnick et al., Column 7, lines 60-67, figure 5B; dipole antennas).
At the time of the effective filing date of the current application, it would have been obvious to have modified the teachings of Matsen et al., Payne, Mackenzie et al., Watt et al. and Broussard to incorporate the teachings of Schkolnick et al. to include dipole-type antennae. Incorporation of the dipole antennae is a known way of object tracking as disclosed by Schkolnick et al. and would allow signals to be received by the antennas in many directions as disclosed by Schkolnick et al. (Column 7, lines 60-67, figure 5B; dipole antennas positioned in any direction).

Regarding Claim 17, the combination of Matsen et al., Payne, Mackenzie et al., Watt et al. and Broussard disclose the high density read chamber of claim 11, wherein the user interface comprises a touchscreen (Schkolnick et al., Column 10, lines 42-67-Column 11, lines 1-20; pressing a soft button on the display 525).
At the time of the effective filing date of the current application, it would have been obvious to have modified the teachings of Matsen et al., Payne, Mackenzie et al., Watt et al. and Broussard to incorporate the teachings of Schkolnick et al. to include a user interface comprising a touchscreen. Doing so would be beneficial for allowing a user or operator to provide input to the system and to customize an RFID reading system depending on which tasks the system is performing.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsen et al. (US 8,384,521) in view of Payne (PG Pub No. US 2011/0025569), in view of in view of Mackenzie et al. (US# 7,928,844), in view of Watt et al. (Pub. No. US 2013/0057390) and in view of Broussard (US# 7,602,288) as applied to claim 11, and further in view of Frosch et al. (PG Pub No. US 2012/0075074).

Regarding Claim 20, the combination of Matsen et al., Payne, Mackenzie et al., Watt et al. and Broussard disclose the high density read chamber of claim 11, But does not disclose a chamber wherein the upper surface, the lower surface, and the sidewall are formed of stainless steel.
In the same field of RFID reading apparatus, Frosch et al. discloses a chamber wherein the upper surface, the lower surface, and the sidewall are formed of stainless steel (Paragraph 0051, 0077; stainless steel enclosure).
At the time of the effective filing date of the current application, it would have been obvious to have modified the teachings of Matsen et al., Payne, Mackenzie et al., Watt et al. and Broussard to include a chamber made of stainless steel. Doing so is a known way of providing a reflective chamber surface, which is one of the goals of Matsen et al. (Column 2, line 40, Column 4, lines 50-65).

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/NAM V NGUYEN/
Primary Examiner, Art Unit 2684